DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 8-14 are pending and have been examined in this application.
Claims 1-7 have been cancelled.
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-14) in the reply filed on 06/21/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the phrase "a fishing lure" in line 2. This is a double inclusion of the phrase “a fishing lure” in line 1 of claim 8. The Examiner suggests changing “a fishing lure” to --the fishing lure--.
Claims 9-14 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. 20150047249) in view of Penfold (U.S. Pub. 20070068064). 
In regard to claim 8, Smith discloses a system for securing dangling hooks on a fishing lure comprising: a fishing lure (Paragraph [0094], where there is a fishing lure 24); a securing apparatus coupled to the fishing lure, the securing apparatus having: an elongated body (Fig. 4, where there is an apparatus 2 with at least an elongated body 4 for securing hooks 24) having: a first body end (Fig. 4, where there is at least a first body end for the elongated body 4); and a second body end opposite the first body end (Fig. 4, where there is at least a second body end for the elongated body 4); a first truncated body integrally coupled to the first body end, the first truncated body having a first ridge (Fig. 4, where there is at least a first truncated body with at least a first ridge, integrally coupled to the first body end of the elongated body 4); and a second truncated body integrally coupled to the second body end, the second truncated body having a second ridge (Fig. 4, where there is at least a second truncated body with at least a second ridge, integrally coupled to the second body end of the elongated body 4) wherein the fishing lure can be coupled to the first truncated body and the second truncated body (Fig. 4, where there is nothing preventing the fishing lure from being coupled to the first truncated body and the second truncated body). Smith does not discloses a fishing lure having a first hook and a second hook; wherein the first hook is coupled to the first truncated body and the second hook is coupled to the second truncated body. Penfold discloses a fishing lure having a first hook and a second hook (see Fig. 5, where there are two hooks on fishing lure 142); wherein the first hook is coupled to the body and the second hook is coupled to the body (see Fig. 5, where the first hook and the second hook are coupled to the body 102). Smith and Penfold are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith such that fishing lure having a first hook and a second hook; wherein the first hook is coupled to the first truncated body and the second hook is coupled to the second truncated body in view Penfold, since the hooks of the fishing lure of Penfold could be placed on the first and the second truncated body of Smith. The motivation would have been to allow the user to use a lure with multiple fish hooks with the device, enabling the user to secure multiple hooks onto the device and thereby increasing the versatility of the device.
In regard to claim 11, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the first truncated body has a body width of between 0.25 inches and one inch and a body length of between 0.375 inches and 1.5 inches. It would have been an obvious matter of design choice to have the first truncated body have a body width of between 0.25 inches and one inch and a body length of between 0.375 inches and 1.5 inches, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the body length and the body width of the first truncated body of Smith as modified by Penfold. The motivation would have been for the first truncated body to have a length long enough and a width large enough to allow the user to embed multiple hooks within and across the body.
In regard to claim 12, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the second truncated body has a body width of between 0.25 inches and one inch and a body length of between 0.375 inches and 1.5 inches. It would have been an obvious matter of design choice to have the second truncated body have a body width of between 0.25 inches and one inch and a body length of between 0.375 inches and 1.5 inches, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the body length and the body width of the second truncated body of Smith as modified by Penfold. The motivation would have been for the second truncated body to have a length long enough and a width large enough to allow the user to embed multiple hooks within and across the body.
In regard to claim 13, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the first ridge has a length of between 0.125 inches and 0.5 inches. It would have been an obvious matter of design choice to have the first ridge have a length of between 0.125 inches and 0.5 inches, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the length of the first ridge of Smith as modified by Penfold. The motivation would have been for the first ridge to have a length long enough to allow the user to embed a hook into the first truncated body without the hook piercing through the top of the elongated body.
In regard to claim 14, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the second ridge has a length of between 0.125 inches and 0.5 inches. It would have been an obvious matter of design choice to have the second ridge have a length of between 0.125 inches and 0.5 inches, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the length of the second ridge of Smith as modified by Penfold. The motivation would have been for the second ridge to have a length long enough to allow the user to embed a hook into the second truncated body without the hook piercing through the top of the elongated body.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. 20150047249) in view of Penfold (U.S. Pub. 20070068064) as applied to claim 8, and further in view of Killian (U.S. Pat. 2978830).
In regard to claim 9, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the elongated body, the first truncated body, and the second truncated body are comprised of thermosetting polymer. Killian discloses the body is comprised of thermosetting polymer (Column 1 line 59 – Column 2 line 3, where the body is made of rubber which is a thermoset (resistant to heat deformation) polymer). Smith and Killian are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith as modified by Penfold such that the elongated body, the first truncated body, and the second truncated body are comprised of thermosetting polymer in view of Killian, since the rubber material of Killian could be used for the elongated body, the first truncated body, and the second truncated body of Smith as modified by Penfold. The motivation would have been to allow the device to be resistant to heat deformation when it is exposed to sunlight and warmer temperatures while the user is actively fishing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. 20150047249) in view of Penfold (U.S. Pub. 20070068064) as applied to claim 8, and further in view of Spencer (U.S. Pat. 4563834).
In regard to claim 10, Smith as modified by Penfold discloses the system of claim 8. Smith as modified by Penfold does not disclose the elongated body has a body width of between 0.25 inches and one inch and a body length of between 1.25 inches and 2.25 inches. Spencer discloses the elongated body has a body width of between 0.25 inches and one inch (Column 4 lines 66-68, where the elongated body 48 has a width of 3/8 inches). Smith and Spencer are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith as modified by Penfold such that the elongated body has a body width of between 0.25 inches and one inch in view of Spencer. The motivation would have been for the body to have a width large enough to allow the user to embed a hook within it.
Smith as modified by Penfold and Spencer discloses the length has a ratio of 3 to 1 compared to the width (Penfold, Paragraph [0037], where the body 102 has a length 110 and a width 111 that have an aspect ratio of 3 to 1, respectively). Smith as modified by Penfold and Spencer does not disclose a body length LEB of between 1.25 inches and 2.25 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith as modified by Penfold and Spencer such that a body length of between 1.25 inches and 2.25 inches, since the body dimension ratio of Penfold (3 to 1, length to width) could be used with the length and width of Spencer (3 times a width of between 0.25 inches and one inch would be a length of between 0.75 inches and 3 inches). The motivation would have been for the body to have a length long enough to allow the user to embed multiple hooks across the it (Penfold, Fig. 5).
Furthermore, it would have been an obvious matter of design choice to have the elongated body have a body width of between 0.25 inches and one inch and a body length of between 1.25 inches and 2.25 inches, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the body length and the body width of Smith as modified by Penfold. The motivation would have been for the body to have a length long enough and a width large enough to allow the user to embed multiple hooks within and across the body.

Response to Arguments
Applicant's arguments (filed 06/21/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Smith (U.S. Pub. 20150047249) in view of Penfold (U.S. Pub. 20070068064) discloses the applicant’s claim 8, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Penfold teaches a fishing lure having a first hook and a second hook in Fig. 5, where there are two hooks on fishing lure 142. Penfold also teaches the first hook is coupled to the body and the second hook is coupled to the body in Fig. 5, where the first hook and the second hook are coupled to the body 102. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Smith such that the first hook is coupled to the first truncated body and the second hook is coupled to the second truncated body, since the hooks of the fishing lure of Penfold could be placed on the first and the second truncated body of Smith. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647